Exhibit 10.2

GENTIVA HEALTH SERVICES, INC.

NONQUALIFIED RETIREMENT AND SAVINGS PLAN

As Amended and Restated Effective November 1, 2007

To Include Only Amounts Attributable To Amounts Deferred

Before January 1, 2005 Other Than After-Tax Salary Deferrals



--------------------------------------------------------------------------------

GENTIVA HEALTH SERVICES, INC.

NONQUALIFIED RETIREMENT AND SAVINGS PLAN

Table of Contents

 

     Page   ARTICLE I      Background and Purpose   

1.1

  Background    1

1.2

  Purpose    1

1.3

  Frozen Benefits    2   ARTICLE II      Definitions   

2.1

  Account(s)    2

2.2

  Approved Leave of Absence    2

2.3

  Base Salary    2

2.4

  Beneficiary    2

2.5

  Benefits Committee    3

2.6

  Bonus/Incentive Compensation    3

2.7

  Break-in-Service    3

2.8

  Change in Control    4

2.9

  Code    5

2.10

  Company    5

2.11

  Company Contributions    5

2.12

  Disability (or Disabled)    5

2.13

  Effective Date    5

2.14

  Employee    5

2.15

  ERISA    5

2.16

  Highly Compensated Employee    6

2.17

  Hours of Service    6

2.18

  Participant    7

2.19

  Participating Employer    7

2.20

  Plan Administrator    8

2.21

  Plan Year    8

2.22

  Rabbi Trust    8

2.23

  Termination of Employment    8



--------------------------------------------------------------------------------

2.24

   Total Compensation    9

2.25

   Trust    10

2.26

   Trustee    10

2.27

   Unforseeable Emergency    10

2.28

   Valuation Date(s)    10

2.29

   Year(s) of Service    10    ARTICLE III       Eligibility and Participation
  

3.1

   Eligibility    11

3.2

   Participation    11    ARTICLE IV       Contributions   

4.1

   Participant Contributions    11

4.2

   Company or Participating Employer Contributions    11    ARTICLE V      
Investment and Valuation of Accounts   

5.1

   Investment of Accounts    12

5.2

   Determining the Value of Participant Accounts    13

5.3

   Alternate Payees Treated As Participants    13    ARTICLE VI       Vesting
and Forfeitures   

6.1

   Participant Contributions    14

6.2

   Matching and Profit-Sharing Contributions    14

6.3

   Forfeitures    15

6.4

   Change in Control    15    ARTICLE VII       Distributions   

7.1

   In-Service Withdrawals    15

7.2

   Final Distributions    16

 

- ii -



--------------------------------------------------------------------------------

   ARTICLE VIII       Leaves of Absence, Layoffs, and Reemployment   

8.1

   Leaves of Absence and Layoffs    20

8.2

   Returning to Work After Termination of Employment    20    ARTICLE IX      
Participating Employers   

9.1

   Adoption by Other Employers    22

9.2

   Allocation of Plan and Trust Expenses    22

9.3

   Designation of Company as Agent    23

9.4

   Employee Transfers    23

9.5

   Contributions and Forfeitures of Participating Employer    23

9.6

   Amendments by Participating Employers    23

9.7

   Discontinuance of Participation    23    ARTICLE X       Amendment and
Termination   

10.1

   Right to Terminate    24

10.2

   Continuation of Trust    24

10.3

   Right to Amend    24

10.4

   Merger or Consolidation    25    ARTICLE XI       Administration   

11.1

   Plan Administrator    25

11.2

   Binding Effect    26

11.3

   Delegation of Authority    26

11.4

   Plan Records and Expenses    26

11.5

   Limited Liability    27

11.6

   Insolvency    27

11.7

   Trust; Funding of Benefits    28

 

- iii -



--------------------------------------------------------------------------------

   ARTICLE XII       Claims Procedure   

12.1

   Claims Submission    29

12.2

   Claim Review    30

12.3

   Right of Appeal    30

12.4

   Review of Appeal    31

12.5

   Designation    31    ARTICLE XIII       Miscellaneous   

13.1

   Headings    31

13.2

   Uniformity    31

13.3

   Obligations of the Company and Participating Employers    32

13.4

   Insufficiency of Trust Fund    32

13.5

   Contingent Nature of Accounts    32

13.6

   Governing Law    33

13.7

   Gender and Number    33

13.8

   Taxes    33

13.9

   Plan Benefits Nontransferable    33

13.10

   Incompetence    33

13.11

   Identity    34

13.12

   Other Benefits    34

13.13

   Construction    34

13.14

   No Guarantee of Employment    34

13.15

   Qualified Domestic Relations Orders    34

 

- iv -



--------------------------------------------------------------------------------

GENTIVA HEALTH SERVICES, INC.

NONQUALIFIED RETIREMENT AND SAVINGS PLAN

ARTICLE I

Background And Purpose

1.1 Background. The Gentiva Health Services, Inc. Nonqualified Retirement and
Savings Plan (the “Plan”) was established effective March 15, 2000, and was most
recently amended and restated in its entirety effective January 1, 2003. To
comply with new Code section 409A, the portion of the Plan that was attributable
to amounts deferred after December 31, 2004 and all after-tax salary deferrals
was spun-off effective November 1, 2007 to form a new, separate plan named the
Gentiva Health Services, Inc. 2005 Nonqualified Retirement Plan (the “New
Plan”). The remaining portion of this Plan includes only amounts attributable to
amounts deferred before January 1, 2005 other than after-tax salary deferrals.
For purposes of this Section 1.1 and the Plan, the term “amounts deferred” means
the amounts to which, as of an applicable date, a Participant has a legally
binding right to be paid and are earned and vested, and which were credited
under this Plan. An amount is earned and vested only if the amount is not
subject to a substantial risk of forfeiture (as defined in Code Regulations
section 1.83-3(c)) or a requirement to perform further services. Amounts
deferred include actual and deemed earnings on such amounts. Effective
November 1, 2007, no further amounts shall be credited or contributed under the
Plan other than deemed or actual earnings or losses provided in accordance with
ARTICLE V on amounts previously credited or contributed under the Plan. Neither
the spin-off of a portion of the Plan nor the discontinuance of contributions
under the Plan (both as described above) shall be treated as a termination of
the Plan in whole or in part under ARTICLE X. This Plan document incorporates
two amendments to the Plan as amended and restated effective January 1, 2003,
each of which was separately adopted by the Company.

1.2 Purpose. The Plan was established for the purpose of providing deferred
compensation for a select group of management and highly compensated employees,
as



--------------------------------------------------------------------------------

defined in Title I of the Employee Retirement Income Security Act of 1974, as
amended. Effective November 1, 2007, no further amounts shall be credited or
contributed under the Plan other than deemed or actual earnings or losses
provided in accordance with ARTICLE V on amounts previously credited or
contributed under the Plan. Following the spin-off to the New Plan, this Plan
includes only amounts deferred before January 1, 2005. As such, the Plan is
intended to be excepted from the requirements of Code section 409A and the terms
of the Plan should be interpreted consistent therewith.

1.3 Frozen Benefits. Notwithstanding any provision of this Plan to the contrary,
in all cases, any assets or liabilities transferred to this Plan from any Prior
Plan shall consist solely of frozen benefits accrued under such Prior Plan.

ARTICLE II

Definitions

2.1 Account(s) means the Participant’s Pre-Tax Deferral Account, Matching
Contribution Account, and Profit Sharing Contribution Account, as well as any
separate account established under the Plan for the benefit of an Alternate
Payee pursuant to a Qualified Domestic Relations Order, as determined by the
Plan Administrator.

2.2 Approved Leave of Absence means any leave approved by the Participating
Employer, which may or may not include unpaid leaves of absence pursuant to the
Family and Medical Leave Act of 1993.

2.3 Base Salary means the amount paid to an Employee as regular, annual
remuneration for services performed for the Participating Employer, as
determined by the Plan Administrator. Base Salary does not include
Bonus/Incentive Compensation.

2.4 Beneficiary means such beneficiary as the Participant or Alternate Payee may
designate from time to time in a manner acceptable to the Plan Administrator
(which may include paper, facsimile, electronic or voice response format), to
receive any benefit

 

- 2 -



--------------------------------------------------------------------------------

payable in the event of the Participant’s or Alternate Payee’s death. Unless
otherwise designated, the Beneficiary with respect to a married Participant or
Alternate Payee shall be the Participant’s surviving spouse. If a Participant or
Alternate Payee has no surviving spouse and has not made a valid Beneficiary
designation hereunder, the Participant’s or Alternate Payee’s death benefit
shall be paid to the Participant’s or Alternate Payee’s estate. Beneficiary
designations made under the Olsten Corporation Nonqualified Retirement Savings
Plan shall continue in effect under this Plan until changed by the Participant.

 

2.5 Benefits Committee means the committee established by the Company to manage
its various employee benefit plans.

2.6 Bonus/Incentive Compensation means the amount of remuneration for services
paid to an Employee by the Participating Employer as a bonus or incentive in
excess of the Employee’s Base Salary, as determined by the Plan Administrator.

2.7 Break-in-Service means:

(a) A Plan Year during which a Participant is not credited with more than five
hundred (500) Hours of Service.

(b) (1) In computing Hours of Service to determine whether a Participant has a
Break in Service, a person shall be credited with up to five hundred one
(501) Hours of Service based on the Participant’s previous customary service
with the Participating Employer for any period of absence from work as a result
of:

(A) the Participant’s pregnancy;

(B) the birth of the Participant’s child;

 

- 3 -



--------------------------------------------------------------------------------

(C) the placement of a child with the Participant in connection with the
Participant’s adoption of such child; or

(D) the Participant’s caring for such child for a period beginning immediately
following such birth or placement.

(2) If the previous customary service cannot be determined, then such credit
shall be at the rate of eight (8) Hours of Service per day.

(c) The Hours of Service credited under subsection (b) shall be credited in the
Plan Year in which the absence from work begins, if the Participant would be
prevented from having a Break in Service in such Plan Year solely because of the
Hours of Service credited under subsection (b). If the Participant would not be
so prevented from having a Break in Service during the period described in the
preceding sentence, then such Hours of Service shall be credited in the Plan
Year immediately following those in which such absence from work begins.

(d) No credit shall be given under subsection (b) unless the Participant
furnishes the Plan Administrator with information necessary to establish that
the absence is for one of the reasons enumerated in subsection (b) and the
number of days of such absence.

2.8 Change in Control means the acquisition by a “person” (as such term is used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934) of more than
twenty-five percent (25%) of the then outstanding voting stock of the Company,
other than through a transaction arranged by, or with the consent of, the
Company or the Board, or the purchase of at least ten percent (10%) of the then
outstanding shares of voting stock

 

- 4 -



--------------------------------------------------------------------------------

of the Company pursuant to a tender offer or exchange offer which is opposed by
a majority of the members then serving on the Board. The split off of the
Company from Olsten Corporation shall not be treated as a Change in Control with
respect to Participants in the Prior Plans as of the Effective Date.

2.9 Code means the Internal Revenue Code of 1986, as amended.

2.10 Company means Gentiva Health Services, Inc., a Delaware corporation, and
its successors.

2.11 Company Contributions means matching contributions and profit sharing
contributions.

2.12 Disability (or Disabled) means a medically determinable physical or mental
impairment that renders a Participant totally disabled. If the Participant
qualifies to receive benefits under the Participating Employer’s long term
disability program, the Participant shall be presumed Disabled for purposes of
this Plan. If the Participant does not qualify to receive benefits under the
Participating Employer’s long term disability program, the Plan Administrator
may nevertheless determine that the Participant is Disabled for purposes of this
Plan.

2.13 Effective Date of the Plan means March 15, 2000.

2.14 Employee means a full-time, regular employee of a Participating Employer
who is designated as such on the books and records of the Participating
Employer, as determined by the Plan Administrator.

2.15 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

- 5 -



--------------------------------------------------------------------------------

2.16 Highly Compensated Employee means any Employee who is a management or
highly compensated employee (within the meaning of Title I of ERISA), and who:

(a) is a five percent (5%) owner of the Participating Employer at any time
during the Plan Year or the preceding Plan Year;

(b) for the preceding Plan Year received Total Compensation in excess of the
amount specified in Code section 414(q)(1)(B)(i); or

(c) for the current Plan Year, the Plan Administrator determines that the
Employee’s Total Compensation is expected to exceed the amount specified in Code
section 414(q)(1)(B)(i) and the Employee is not, for such Plan Year,
participating in a plan maintained by a Participating Employer that is intended
to be qualified under Code section 401(a).

2.17 Hours of Service

(a) Hours of Service includes each hour:

(1) for which an individual is paid by, or entitled to pay from, a Participating
Employer for the performance of duties, and

(2) for which an individual is paid, or entitled to pay, by the Company or
Participating Employer with respect to a period of time during which no duties
are performed due to vacation, holiday, or illness, incapacity, disability,
maternity leave, layoff, jury duty, military duty, or leave of absence
(determined in accordance with 29 C.F.R. §2530.200b-2(b) and (c)), and

 

- 6 -



--------------------------------------------------------------------------------

(3) for which back pay, irrespective of mitigation of damages, is either awarded
to an individual or agreed to by the Company or Participating Employer.

(b) An Hour of Service shall not be credited under more than one paragraph
above. Only five hundred and one (501) Hours of Service will be credited to an
individual for any single continuous period of time during which the individual
was paid but rendered no services, even where such period spans more than one
computation period.

(c) An Employee will be credited with forty-five (45) Hours of Service for each
week for which he or she would be credited with one Hour of Service under the
Department of Labor regulations.

(d) Hours of Service shall include employment with the Participating Employer
and with affiliates of the Participating Employer within the meaning of Code
section 1563(a).

2.18 Participant means a Highly Compensated Employee who participates in the
Plan as provided in ARTICLE III.

2.19 Participating Employer

(a) Participating Employer means any entity in the following group that includes
the Company: (i) a controlled group of corporations, within the meaning of Code
section 414(b); (ii) a group of trades or businesses under common control,
within the meaning of Code section 414(c); (iii) an affiliated service group,
within the meaning of Code section 414(m); or (iv) a trade or business required
to be aggregated pursuant to Code section 414(o), provided such entity has
adopted this Plan with the permission of the Plan Administrator.

 

- 7 -



--------------------------------------------------------------------------------

(b) Entities within the Olsten Corporation’s controlled group or affiliated
group through the Effective Date of this Plan shall be treated as Participating
Employers hereunder, such that employment with such entities shall be counted
towards crediting Hours of Service or Years of Service for purposes of
eligibility for participation, allocation of contributions, vesting and all
other purposes and compensation from such entities shall be treated as part of
Total Compensation.

2.20 Plan Administrator means the Benefits Committee.

2.21 Plan Year means the period beginning January 1 and ending on the following
December 31 of each year. However, the initial Plan Year shall be the period
from the Effective Date through December 31, 2000.

2.22 Rabbi Trust means the grantor trust instrument established under Code
section 671 and intended to satisfy the requirements of Revenue Procedure 92-64,
which is designated to hold plan assets associated with Participants’ Pre-tax
Salary Deferral Account, Matching Contribution Account and Profit Sharing
Contribution Account, and the earnings thereon.

2.23 Termination of Employment means the later of (i) termination of service
with the Participating Employer or (ii) termination of service with InteliStaf
Holdings, Inc.; provided however, that the Plan Administrator may deem a
Participant to have a Termination of Employment at any time following the
Participant’s termination of service with Gentiva. The split off of the Company
from Olsten Corporation shall not be treated as a Termination of Employment for
any Participant hereunder.

 

- 8 -



--------------------------------------------------------------------------------

2.24 Total Compensation means:

(a) As determined by the Plan Administrator, all remuneration for services paid
to an Employee by a Participating Employer, as defined in Code section 3401(a)
(for purposes of income tax withholding at the source), but determined without
regard to any rules that limit remuneration included in wages based on the
nature and location of employment or the services performed.

(b) Total Compensation as defined in subsection (a) shall exclude the following
items (even if includable in gross income), as determined by the Plan
Administrator:

(1) reimbursement or other expense allowances;

(2) fringe benefits (cash and noncash);

(3) moving expenses and gross up for taxes;

(4) welfare benefits (including disability income from insurance policies);

(5) payments on account of severance of the Participant from employment with a
Participating Employer;

(6) payments on account of early retirement of the Participant;

(7) income arising from the grant or exercise of stock options;

(8) restricted stock awards; and

 

- 9 -



--------------------------------------------------------------------------------

(9) distributions under this Plan.

2.25 Trust means the assets of the Plan held in trust pursuant to the Rabbi
Trust.

2.26 Trustee means the Trustee of the Rabbi Trust and any successor Trustee.

2.27 Unforeseeable Emergency means a sudden, unexpected event beyond the control
of the Participant or Alternate Payee that would result in severe financial
hardship to the Participant or Alternate Payee if early withdrawal were not
permitted. The amount of the withdrawal is limited to the amount necessary to
meet the emergency. Examples of Unforeseeable Emergencies include the
Participant’s or Alternate Payee’s sudden and unexpected illness or accident (or
that of the Participant’s or Alternate Payee’s dependent), or an extraordinary
and unforeseeable loss of the Participant’s or Alternate Payee’s property due to
casualty as a result of events beyond the Participant’s or Alternate Payee’s
control. Sending a child to college or purchasing a new home is not an
Unforeseeable Emergency. The Plan Administrator shall determine whether a
particular situation qualifies as an Unforeseeable Emergency, based on the facts
and circumstances of each case.

2.28 Valuation Date(s) means each day the recordkeeper values the balances of
the Participants’ Accounts.

2.29 Year(s) of Service means the Plan Year during which an Employee has
completed at least 1,000 Hours of Service. All Years of Service shall be
considered except Years of Service prior to the Plan Year in which the
Participant attained age eighteen (18).

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE III

Eligibility And Participation

3.1 Eligibility. The Plan is frozen effective November 1, 2007, and no
individuals shall be eligible to become Participants under the Plan after such
date.

3.2 Participation. To participate in the Plan, an eligible Highly Compensated
Employee must enroll in the Plan, regardless of whether the Employee elects to
make salary deferral contributions to the Plan. If an Employee fails to enroll
in the Plan, the Plan Administrator shall nevertheless enroll the Employee in
the Plan. Enrollment in the Plan is required in order for the Employee to be
eligible to receive profit sharing contributions hereunder (which are available
to Participants even if the Participant does not make any salary deferral
contributions under the Plan). Participants may enroll in the Plan in any format
acceptable to the Plan Administrator, including, but not limited to, paper,
facsimile, electronic record or voice response record. Participants who enrolled
in the Prior Plans shall be deemed to be enrolled hereunder.

ARTICLE IV

Contributions

4.1 Participant Contributions. The Plan is frozen effective November 1, 2007,
and no further amounts shall be credited or contributed under the Plan other
than deemed or actual earnings or losses provided in accordance with ARTICLE V
on amounts previously credited or contributed under the Plan.

4.2 Company or Participating Employer Contributions. The Plan is frozen
effective November 1, 2007, and no further amounts shall be credited or
contributed under the Plan other than deemed or actual earnings or losses
provided in accordance with ARTICLE V on amounts previously credited or
contributed under the Plan.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE V

Investment And Valuation Of Plan Accounts

5.1 Investment of Accounts

(a) Actual and Deemed Investments. The assets contributed to the Rabbi Trust
shall remain the property of the Participating Employer until distributions are
made to Participants employed by such Participating Employer. Accordingly, all
investments under the Rabbi Trust shall be deemed investments selected by
Participants, rather than actual investments. Participants’ deemed investments
shall continue in force for subsequent Plan Years until revoked or changed by
the Participant. Investment directions made by Participants in the Prior Plans
as of the Effective Date shall be deemed to continue hereunder until changed by
the Participant.

(b) Investment Direction.

(1) Pre-tax salary deferrals, profit sharing contributions and matching
contributions are invested in accordance with each Participant’s deemed
investment directions. Participant’s Accounts may be invested in any combination
of investment options, in accordance with rules established by the Plan
Administrator.

(2) A Participant may change deemed investment directions at any time by
following the procedures announced from time to time by the Plan Administrator.
Changes in investment direction or transfer of account balances, in whole or in
part, may be accomplished in any format acceptable to the Plan Administrator,
including, but not limited to, paper, facsimile, electronic record or voice
response record. The change in investment direction shall be effective only with
respect to subsequent contributions.

 

- 12 -



--------------------------------------------------------------------------------

(c) Responsibility for Investments

(1) Each Participant is solely responsible for the selection of deemed
investment funds for the Participant’s Accounts, subject to such rules as the
Plan Administrator may determine. The Trustee, the Plan Administrator, and the
officers, supervisors and other employees of the Participating Employers are not
empowered to advise Participants as to the manner in which Accounts should be
invested. The fact that an investment fund is available under the Plan shall not
be construed as a recommendation for investment in that fund.

(2) If a Participant does not direct the deemed investment of any of his or her
Accounts, the Accounts will be treated as being invested in a guaranteed
interest account selected by the Plan Administrator until the Participant
directs otherwise.

5.2 Determining the Value of Participant Accounts. The net value of the Accounts
in the Trust is determined on each Valuation Date. Any net earnings, losses and
expenses associated with the Participant’s Accounts since the preceding
Valuation Date shall be allocated to each Participant’s Account.

5.3 Alternate Payees Treated As Participants. With respect to all provisions of
Article V dealing with deemed investments under the Rabbi Trust, an Alternate
Payee under a Qualified Domestic Relations Order described in Section 13.15
shall be treated in the same manner as a Participant pursuant to Sections 5.1
and 5.2.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VI

Vesting And Forfeitures

6.1 Participant Contributions. Vesting means a nonforfeitable right to receive
the value of the Account. Pre-tax salary deferrals and the earnings thereon are
always one hundred percent (100%) vested. Pre-tax salary deferrals and earnings
thereon are subject to the claims of the Company’s or Participating Employer’s
creditors, as described in Section 11.6.

6.2 Matching and Profit-Sharing Contributions.

(a) Matching and profit sharing contributions and earnings thereon are subject
to the claims of the Company’s or Participating Employer’s creditors, as
described in Section 11.6. Notwithstanding sections 6.2(b) and (c), Participants
become fully vested in the value of matching and profit sharing contributions
upon Disability or death while employed by a Participating Employer.

(b) With respect to Participants who experience a termination of employment
before January 1, 2002, the Participant’s vested percentage accrued before
January 1, 2002 is determined on the basis of Years of Service, as follows:

 

Years of Service

  

Percentage Vested

Fewer than 3 Years

   0%

3 Years but Fewer than 4 Years

   33 1/3%

4 Years but Fewer than 5 Years

   66 2/3%

5 Years or More

   100%

(c) With respect to Participants who have not terminated employment

 

- 14 -



--------------------------------------------------------------------------------

before January 1, 2002, the Participant’s entire vested percentage (regardless
of whether it accrued before January 1, 2002) is determined on the basis of
Years of Service, as follows:

 

Years of Service

  

Percentage Vested

1

   0%

2

   25%

3

   50%

4

   75%

5

   100%

6.3 Forfeitures. If a Participant has a Termination of Employment for any reason
other than death or Disability, he or she will receive the value of his or her
vested Matching Contribution Account and Profit Sharing Contribution Account and
shall forfeit the value of any non-vested Matching and Profit-Sharing
Contributions. The forfeited amount shall be used to reduce future contributions
otherwise required from the Participating Employer.

6.4 Change in Control. Notwithstanding anything to the contrary contained in the
Plan, in the event of a Change in Control, Participants will become fully vested
in the value of matching and profit sharing contributions. Unless the Plan
Administrator provides otherwise, distributions of Participant Accounts shall be
made as soon as practicable following the Change in Control.

ARTICLE VII

Distributions

7.1 In-Service Withdrawals

(a) Unforeseeable Emergency. Subject to section 7.1(d), Participants may receive
an in-service withdrawal of pre-tax salary deferrals and vested profit

 

- 15 -



--------------------------------------------------------------------------------

sharing and matching contributions (and the earnings thereon) in the event of an
Unforeseeable Emergency. The amount of any withdrawal due to an Unforeseeable
Emergency is limited to the amount necessary to ameliorate the emergency, as
determined by the Plan Administrator.

(b) Immediate Distribution. Subject to 7.1(d), Participants may receive an
in-service withdrawal of the total balance of their pre-tax salary deferrals and
vested profit sharing and matching contributions (and earnings thereon) at any
time the Participant so designates on an election form specified by the Plan
Administrator; provided, however, that the Participant’s total balance in the
Plan will be reduced by 10% as a penalty for such early withdrawal. Such
payments (and forfeiture of the penalty amount) shall be made as soon as
practicable following the Plan Administrator’s receipt of the appropriately
completed distribution election form.

(c) Number of Withdrawals. Notwithstanding the foregoing provisions of this
section 7.1, the Plan Administrator may restrict the number of withdrawals
permitted in a Plan Year.

(d) Alternate Payees. With respect to all provisions of Section 7.1 dealing with
in-service distributions, an Alternate Payee under a Qualified Domestic
Relations Order described in Section 13.15 shall be treated in the same manner
as a Participant pursuant to subsections 7.1(a), (b) and (c).

7.2 Final Distributions.

(a) Distributions During Participant’s Lifetime.

(1) Distributions Upon Termination of Employment. Upon Termination of Employment
with the Participating Employer, a Participant will be entitled to receive the
full value of his or her vested

 

- 16 -



--------------------------------------------------------------------------------

Accounts in accordance with the Participant’s election pursuant to
Section 7.2(a)(2) below. Subject to Section 7.2(a)(3) below, the time and form
of payment from a Participant’s Accounts shall be determined in accordance with
the last valid designation filed by the Participant with the Plan Administrator.
Designations of the time and form of payment filed by Participants in the Prior
Plans as of the Effective Date shall continue in force hereunder until changed
by the Participant.

(2) Elective Distribution Date and Form of Payment. Participants who have not
experienced a Termination of Employment may designate a specific date on which
to receive (or begin receiving) distributions from their Plan Accounts. Such
payment shall be made (or begin): (i) as soon as practicable following the
Participant’s Termination of Employment; (ii) in the first calendar year that
begins after the calendar year in which the Termination of Employment occurs; or
(iii) on the later of (a) the date the Participant attains age sixty-five
(65) or (b) the date the Participant has a Termination of Employment. The
Participant may also designate whether the payment shall be in the form of a
single, lump sum payment or approximately equal annual installments, for a
period up to ten (10) years. Subject to Section 7.2(a)(3) below, designations of
elective distribution dates and methods of distribution may be changed so long
as the Participant is employed by a Participating Employer. Furthermore, the
designation of a distribution date and method of distribution made by
Participants in the Prior Plan as of the Effective Date shall continue in force
hereunder until changed by the Participant.

(3) One Year Designation Period. The designation of the time and form of payment
shall only be valid if (i) the designation is filed with the Plan Administrator
at least six (6) months before the distributions begin

 

- 17 -



--------------------------------------------------------------------------------

and no later than the last day of the Plan Year before the first Plan Year for
which such designation is to apply; (ii) the designation is filed with the Plan
Administrator during the first thirty (30) days that the Participant is eligible
to participate in the Plan and the distribution commencement date begins not
earlier than the first day of the calendar year following the date the
designation is filed with the Plan Administrator; (iii) the designation is filed
with the Plan Administrator during the first thirty (30) days from the date this
Plan is effective for eligible employees; or (iv) the Participant will terminate
employment with the Company as a result of the sale of the Company’s Specialty
Pharmaceutical Services (“SPS”) line of business and the designation is filed
with the Plan Administrator no later than the day before the closing date of the
Company’s sale of SPS. If the Participant’s designation does not satisfy the
criteria described in this paragraph, then the Participant’s previous
designation shall be re-instated. If for any reason the Participant has not made
a valid designation, then the Participant shall be deemed to have elected to
receive a single lump sum payment upon Termination of Employment with the
Participating Employer.

(b) Distributions After Participant’s Death. Upon a Participant’s death, the
balance in full of the Participant’s Account shall be payable to the
Participant’s Beneficiary in a lump sum as soon as administratively practicable
(generally within sixty (60) days after the Valuation Date following the
Participant’s date of death), regardless of whether the Participant had elected
to receive installment payments.

(c) Distributions to Alternate Payees.

(1) Elective Distribution Date and Form of Payment. Alternate Payees under a
Qualified Domestic Relations Order may designate a specific date

 

- 18 -



--------------------------------------------------------------------------------

on which to receive (or begin receiving) distributions during their lifetime
from their Plan Accounts. Such payment shall be made (or begin): (i) in the
first calendar year that begins after the calendar year in which the Plan
Administrator determines that the Domestic Relations Order is a Qualified
Domestic Relations Order; or (ii) the date the Alternate Payee attains age
sixty-five (65). The Alternate Payee may also designate whether the payment
shall be in the form of a single, lump sum payment or approximately equal annual
installments, for a period up to ten (10) years.

(2) Procedures for Selecting Time and Form of Payment. The designation of the
time and form of payments during an Alternate Payee’s lifetime described in
subsection (1) above shall only be valid if (i) the designation is filed with
the Plan Administrator at least six (6) months before the distributions begin
and no later than the last day of the Plan Year before the first Plan Year for
which such designation is to apply; (ii) the designation is filed with the Plan
Administrator during the first thirty (30) days that the Alternate Payee has a
separate Plan Account and the distribution commencement date begins not earlier
than the first day of the calendar year following the date the designation is
filed with the Plan Administrator. If for any reason the Alternate Payee has not
made a valid designation, then the Alternate Payee shall be deemed to have
elected to receive a single lump sum payment upon attainment of age 65.

(3) Distributions After Alternate Payee’s Death. Upon an Alternate Payee’s
death, the balance in full of the Alternate Payee’s Account shall be payable to
the Alternate Payee’s Beneficiary in a lump sum as soon as administratively
practicable (generally within sixty (60) days after the Valuation Date following
the Alternate Payee’s date of death), regardless of whether the Alternate Payee
had elected to receive installment payments.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE VIII

Leaves Of Absence, Layoffs, And Reemployment

8.1 Leaves of Absence and Layoffs. A Participant who is laid off or on an
Approved Leave of Absence will still be considered a Participant until he or she
incurs a Break-in-Service.

(a) During periods of layoff, the Participating Employer will not make any
contributions on the Participant’s behalf.

(b) During Approved Leaves of Absence, the Participant may receive an allocation
of any profit sharing contribution made by the Participating Employer for such
period.

(c) During periods of layoff or Approved Leaves of Absence, previous matching
and profit sharing contributions made on the Participant’s behalf will continue
to vest unless the Participant incurs a Break-in-Service and all contributions
in the Participant’s Accounts will continue to reflect the performance of the
investment fund(s) selected by the Participant.

(d) A Participant who receives severance payments from the Participating
Employer shall not be entitled to participate in the Plan during the period in
which such severance benefits are being paid. Accordingly, Participants shall
not be permitted to make any deferral contributions or to receive any matching
or profit sharing contributions with respect to such severance period.

8.2 Returning to Work After Termination of Employment. If a Participant has a
Termination of Employment and is later rehired, the following provisions shall
apply.

 

- 20 -



--------------------------------------------------------------------------------

  (a) Participation Upon Re-Employment.

(1) Vested Participants. If the Participant had a vested interest in any
matching and/or profit sharing contributions at the time the Participant had a
Termination of Employment, the Participant will re-enter the Plan on the first
day of the first pay period of the month following the date the Participant is
credited with an Hour of Service after re-employment with the Participating
Employer.

(2) Non-Vested Participants. If the Participant did not have a vested interest
in any matching or profit-sharing contributions at the time the Participant had
a Termination of Employment with the Participating Employer, then the
Participant will re-enter the Plan on the first day of the first payroll period
of the month following the date the Participant completes six (6) months of
service with the Participating Employer.

 

  (b) Vesting Upon Re-employment. Upon re-employment after a Break-in-Service, a
Participant’s previous Years of Service shall be restored if:

(1) the Participant was vested in any matching or profit sharing contributions
or

(2) the Participant was not vested in any matching or profit sharing
contributions and the number of years of the Participant’s Break-In-Service was
less than the greater of five (5) or the number of Years of Service the
Participant had completed before the Break-in-Service.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE IX

Participating Employers

9.1 Adoption by Other Employers.

(a) Notwithstanding anything herein to the contrary, a Participating Employer
(other than the Company) may, with the consent of the Plan Administrator and the
Trustee, adopt the Plan and all of the provisions hereof by the execution of a
document evidencing such intent and setting forth the effective date of the Plan
with respect to such Participating Employer.

(b) The Plan Administrator shall have the authority to make any and all
necessary rules or regulations to effectuate the purposes of this section.

(c) The Plan is not intended to be a joint venture between the Company and any
Participating Employer or between any Participating Employers.

(d) Each Participating Employer shall be solely responsible for providing
benefits under the Plan for its own Employees. To the extent amounts are set
aside by the Participating Employer under the Rabbi Trust, such amounts shall be
subject to the claims of creditors of the particular Participating Employer
only, and shall not be subject to the claims of creditors of other entities
participating in the Plan.

9.2 Allocation of Plan and Trust Expenses. Any expenses of the Plan and Trust
which are to be paid by the Company shall be allocated to the Participating
Employers in the proportion that the total amount in the Trust attributable to
the Participating Employer’s Participants bears to the total assets of the
Trust.

 

- 22 -



--------------------------------------------------------------------------------

9.3 Designation of Company as Agent. Each Participating Employer shall be deemed
irrevocably to have designated the Company as its agent with respect to all
matters affecting the Trustee and the Plan.

9.4 Employee Transfers. The transfer of employment of a Participant from one
Participating Employer to another Participating Employer shall not affect the
Participant’s rights under the Plan and the number of the Participant’s Years of
Service shall not be deemed to be interrupted. Transfer of employment between
such entities shall not be treated as a Termination of Employment and
distributions shall not be made from the Plan based on such transfer of
employment. The entity to which the Participant is transferred shall thereupon
become obligated hereunder with respect to such Participant in the same manner
as was the entity from which the Participant was transferred.

9.5 Contributions and Forfeitures of Participating Employer. All contributions
made by a Participating Employer shall be determined separately and shall be
paid to the Accounts of the Employees of such Participating Employer, subject to
all of the terms and conditions of the Plan.

9.6 Amendments by Participating Employers. Participating Employers (other than
the Company) do not have the right to amend the Plan in any regard.

9.7 Discontinuance of Participation. A Participating Employer (other than the
Company) shall be permitted to discontinue or terminate its participation in the
Plan at any time, upon giving reasonable advance notice to the Plan
Administrator. At the time of any such discontinuance or termination,
satisfactory evidence thereof shall be delivered to the Trustee and the Accounts
held in the Trust for the benefit of Employees of the withdrawing Participating
Employer shall be distributed as soon as administratively feasible, unless the
Plan Administrator provides otherwise.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE X

Amendment And Termination

10.1 Right to Terminate. The Company expressly reserves the right to terminate
the Plan in whole or in part without the consent of Participants, Alternate
Payees or Beneficiaries. Notice of such termination shall be given to each
Participant, Alternate Payee or Beneficiary.

10.2 Continuation of Trust.

(a) Unless the Plan Administrator directs otherwise, upon the termination of the
Plan in whole or in part with respect to a Participating Employer or upon the
bankruptcy of the Participating Employer, all unvested Participants shall become
one hundred percent (100%) vested in their benefits under the Plan and
distributions shall be made from the Plan as soon as practicable.

(b) Notwithstanding (a) above, if the Plan Administrator so elects, the Trust
shall continue if permitted by law. In such event, the Trustee shall continue to
hold and administer the Trust for the benefit of the Participants in the same
manner and with the same powers, rights, and privileges as set forth herein; and
the Trustee may, in their sole and absolute discretion, pay to the Participants
their respective amounts either immediately or at a future date in accordance
with the provisions in ARTICLE VII.

10.3 Right to Amend. The Plan includes only amounts attributable to amounts
deferred before January 1, 2005, and is intended to be excepted from the
requirements of Code section 409A, which would require that the Plan not be
materially modified on or after October 3, 2004. Except as hereinafter provided,
the Benefits Committee shall have the right to amend the Plan and Trust at any
time and from time to time but only to the extent

 

- 24 -



--------------------------------------------------------------------------------

that such amendments are required to comply with changes in the law or such
amendments do not increase the costs to the Participating Employers hereunder,
and the Board may amend the Plan and Trust at any time and from time to time;
provided that the Benefits Committee or Board may not amend the Plan and Trust
to cause a material modification for purposes of Code section 409A, except to
the extent the Benefits Committee or Board expressly provides that the amendment
is intended to cause a material modification. Amendments adopted by the Benefits
Committee or Board shall not (i) increase the responsibilities of the Plan
Administrator or the Trustee without their written consent; or (ii) directly or
indirectly reduce the Participants’ vested Accounts.

10.4 Merger or Consolidation. The Plan may not be merged or consolidated with
any other plan and its assets or liabilities may not be transferred to any other
plan, unless each person entitled to benefits under the Plan would receive a
benefit immediately after the merger, consolidation or transfer which is equal
to or greater than the benefit he or she would have been entitled to receive
immediately before the merger, consolidation or transfer.

ARTICLE XI

Administration

11.1 Plan Administrator. The Plan Administrator shall have the sole authority,
in its absolute discretion:

(a) to adopt, amend and rescind such rules and regulations as, in its opinion,
may be advisable in the administration of the Plan;

(b) to prescribe the form or forms used in connection with the Plan, including
salary deferral election forms and beneficiary designation forms (which forms
shall be consistent with the terms of the Plan but need not be identical and
which may be in any format acceptable to the Plan Administrator, including, but
not limited to, paper, facsimile, electronic record or voice response record);
and

 

- 25 -



--------------------------------------------------------------------------------

(c) to construe and interpret the Plan and any forms used in the operation of
the Plan and the rules of the Plan;

(d) to employ actuaries, accountants, counsel and other persons the Plan
Administrator deems necessary in connection with the administration of the Plan;
and

(e) to take all other necessary and proper actions to fulfill its duties under
the Plan.

11.2 Binding Effect. All decisions, determinations and interpretations of the
Plan Administrator shall be final and binding on all Participants, Alternate
Payees and Beneficiaries receiving benefits under the Plan.

11.3 Delegation of Authority. The Plan Administrator may delegate its authority
to administer the Plan to any individual(s) as the Plan Administrator may
determine and such individual(s) shall serve solely at the pleasure of the Plan
Administrator. Any individual(s) who are authorized by the Plan Administrator to
administer the Plan shall have the full power to act on behalf of the Plan
Administrator, but shall at all times be subordinate to the Plan Administrator
and the Plan Administrator shall retain ultimate authority for the
administration of the Plan.

11.4 Plan Records and Expenses. The books and records to be maintained for the
purposes of the Plan shall be maintained by the Company’s employees subject to
the supervision of the Plan Administrator. All expenses incurred in connection
with the performance of any settlor functions with respect to the Plan and
Trust, including, but not limited to, the cost of initially establishing the
various Participant and Alternate Payee

 

- 26 -



--------------------------------------------------------------------------------

Accounts, shall be paid by the Company, and may be allocated among other
Participating Employers, as provided in section 9.2. Unless the Company
determines otherwise, each Participant’s or Alternate Payee’s Account shall be
charged with a pro-rata share of the administrative expenses and investment fees
incurred by the Plan and Trust, including, but not limited to, any annual fees
imposed by financial institutions, brokerage firms or otherwise to maintain such
Accounts, provided, however, that all expenses related to any
Participant-directed or Alternate-Payee-directed investment (such as brokerage
fees, commissions or other transaction-specific costs) shall be deducted from
such Participant’s or Alternate Payee’s Accounts.

11.5 Limited Liability. No member of the Company’s Board of Directors or the
Benefits Committee and no employee of any Participating Employer shall be liable
to any person for any action taken or omitted in connection with the
establishment or administration of this Plan, including the receipt of benefits
thereunder, unless attributable to his or her own fraud or willful misconduct,
nor shall any Participating Employer be liable to any person for any such action
unless attributable to fraud or willful misconduct on the part of a director or
employee of the Participating Employer.

11.6 Insolvency.

(a) Should the Participating Employer be considered insolvent (such that the
Participating Employer is unable to pay its debts as they come due) or subject
to a proceeding as a debtor under the United States Bankruptcy Code, or should
the Participating Employer become aware of its pending insolvency or bankruptcy,
the affected entity, acting through its board of directors or chief executive
officer shall give immediate written notice of such to the Plan Administrator
and the Trustee, if any.

(b) Upon receipt of such notice, the Plan Administrator and the Trustee shall

 

- 27 -



--------------------------------------------------------------------------------

cease to make any payments of matching contributions, profit sharing
contributions, pre-tax contributions and all earnings thereon to Participants,
Alternate Payees or Beneficiaries of the affected entity and shall hold any and
all assets with respect to those Participants, Alternate Payees and
Beneficiaries for the benefit of the general unsecured creditors of the affected
entity. For this purpose, it is expressly provided that such assets of each
Participating Employer which are intended for use in this Plan shall at all
times be available to creditors of such Participating Employer. Accordingly, the
Plan shall be administered on an employer-by-employer basis, such that accrued
liabilities under the Plan on behalf of a particular Participating Employer’s
Employees (or their related Alternate Payees) shall always be available to
creditors of such Participating Employer.

11.7 Trust; Funding of Benefits.

(a) Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. Funds deposited into the Rabbi Trust shall
continue for all purposes to be a part of the general funds of the Participating
Employer and no person other than the Participating Employer shall, by virtue of
the Plan, have any interest in such funds. To the extent that any person
acquires a right to receive payments from the Participating Employer under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Participating Employer.

(b) Should any insurance contract or other investment be acquired in connection
with the liabilities assumed under this Plan, it is expressly understood and
agreed that the Participants and Beneficiaries shall not have any right with
respect to, or claim against, such assets nor shall any such purchase be
construed to create a trust of any kind or a fiduciary relationship between the
Company, Participating Employers and the Participants, Beneficiaries or any
other person. The Participating Employer or the Trust shall be the designated
owner and beneficiary of any insurance contract acquired in connection with its
obligation under this Plan.

 

- 28 -



--------------------------------------------------------------------------------

(c) Each Participant, Alternate Payee and Beneficiary shall be required to look
to the provisions of this Plan and to the Participating Employer for enforcement
of any and all benefits under this Plan. To the extent any Participant,
Alternate Payee or Beneficiary acquires a right to receive payment under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Participating Employer.

ARTICLE XII

Claims Procedure

12.1 Claims Submission.

(a) All claims for benefits under the Plan by a Participant or Beneficiary,
regardless of the nature of the claim, shall be initially submitted in writing
to the Plan Administrator. Such claims shall be submitted within a reasonable
period of time after the date such benefit was, or was purported to be,
available to the Participant or Beneficiary, with such determination of
reasonableness to be made by the Plan Administrator in its sole discretion. All
claims must adequately state the basis for the claim including a statement of
all pertinent facts and applicable law, except to the extent expressly waived by
the Plan Administrator. The Plan Administrator may prescribe additional
procedural requirements for claims, not inconsistent herewith.

(b) In the event that a Participant or Beneficiary does not receive any Plan
benefit that is claimed, such Participant or Beneficiary shall be entitled to
consideration and review as provided in this ARTICLE. Such consideration and
review shall be conducted in a manner designed to comply with ERISA section 503.

 

- 29 -



--------------------------------------------------------------------------------

(c) Failure to follow the requirements of this ARTICLE shall result in the
denial of the claim submitted. The Participant or Beneficiary submitting such
deficient claim shall be deemed to have not exhausted his or her administrative
remedies under the Plan.

(d) Alternate Payees shall be treated the same as Participants and Beneficiaries
with respect to the claims procedures described in this Article XII.

12.2 Claim Review. Upon receipt of any written claim for benefits, the Plan
Administrator shall be notified and shall give due consideration to the claim
presented. If the claim is denied to any extent by the Plan Administrator, the
Plan Administrator shall furnish the claimant with a written notice setting
forth (in a manner calculated to be understood by the claimant):

(a) the specific reason or reasons for denial of the claim;

(b) a specific reference to the Plan provisions on which the denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the provisions of this ARTICLE.

12.3 Right of Appeal. A claimant who has a claim denied under section 12.2 may
appeal for reconsideration of that claim. A request for reconsideration under
this section must be filed by written notice with the Plan Administrator within
sixty (60) days after receipt by the claimant of the notice of denial under
section 12.2.

 

- 30 -



--------------------------------------------------------------------------------

12.4 Review of Appeal. Upon receipt of an appeal, the Company shall promptly
assign a committee or appropriate officer independent of the Plan Administrator
to review the Plan Administrator’s denial of the claim. Such independent
committee or officer shall take action to give due consideration to the appeal.
Such consideration may include a hearing of the parties involved, if the
committee or officer feels such a hearing is necessary. In preparing for this
appeal, the claimant shall be given the right to review pertinent documents and
the right to submit in writing a statement of issues and comments. After
consideration of the merits of the appeal, the committee or officer shall issue
a written decision which shall be binding on all parties. The decision shall be
written in a manner calculated to be understood by the claimant and shall
specifically state its reasons and pertinent Plan provisions on which it relies.
The decision on the appeal shall be issued within sixty (60) days after the
appeal is filed, except that if a hearing is held, the decision may be issued
within one hundred twenty (120) days after the appeal is filed.

12.5 Designation. The Plan Administrator may designate one or more of its
members or any other person of its choosing to make any determination otherwise
required to be made by the Plan Administrator under this ARTICLE.

ARTICLE XIII

Miscellaneous

13.1 Headings. The headings in this Plan are for convenience of reference only
and are not to be considered as constructions of the provisions.

13.2 Uniformity. In the exercise of any discretionary power of authority
hereunder, all Participants under similar circumstances shall be treated in a
uniform and non-discriminatory manner.

 

- 31 -



--------------------------------------------------------------------------------

13.3 Obligations of the Company and Participating Employers. The Participating
Employers expect to continue the Plan in force indefinitely, but continuance of
the Plan is completely voluntary and is not assumed as a contractual obligation
of the Participating Employers. The obligations of the Participating Employers,
which are expressly stated to be noncontractual, are limited solely to the
making of contributions to the Trust provided for herein. The Participating
Employers shall only be responsible for making contributions to the Trust that
correspond to the deferral elections made by the Participating Employer’s
Employees, as well as any profit-sharing contributions that the Participating
Employer may make.

13.4 Insufficiency of Trust Fund. The Participating Employer shall not be liable
in any manner to Participants employed by such Participating Employer and the
Participants’ Alternate Payees and Beneficiaries if the Trust is insufficient to
provide for the payment of all benefits due to such Participants, Alternate
Payees and Beneficiaries. Such benefits are to be payable only from the Trust
and only to the extent of the assets of such Trust. Any person having any claim
under the Plan shall look solely to the Trust for payment or satisfaction
thereof.

13.5 Contingent Nature of Accounts. Until the deferred benefits are distributed
under the Plan to the Participants, Alternate Payees or Beneficiaries, the
interest of each Participant in this Plan is contingent only and is subject to
forfeiture as provided hereunder. Title to and beneficial ownership of any
assets, whether cash or investments, which the Participating Employer may set
aside to meet its contingent deferred obligation hereunder shall at all times
remain the property of the Participating Employer and no Participant, Alternate
Payee or Beneficiary shall under any circumstances acquire any property interest
in any specific assets of the Participating Employer.

 

- 32 -



--------------------------------------------------------------------------------

13.6 Governing Law. This Plan is made under, and shall be subject to and
governed by, the laws of the State of New York.

13.7 Gender and Number. Words used in the masculine shall be read and construed
in the feminine where applicable. Wherever required, the singular of the word
used in this Plan shall include the plural and the plural may be read in the
singular.

13.8 Taxes. The Participating Employers have the right to deduct from all
benefits paid under the Plan any taxes required by law to be withheld with
respect to such benefits. The Participating Employers do not represent or
guarantee that any particular federal or state income, payroll, personal
property or other tax consequence will result from participation in this Plan.
Participants should consult their personal tax advisors to determine the tax
consequences of his or her participation in the Plan.

13.9 Plan Benefits Nontransferable. Except for amounts transferred in connection
with a Qualified Domestic Relations Order as provided in Section 13.15, the
right of any Participant, Alternate Payee or Beneficiary to any payment
hereunder shall not be subject in any manner to attachment or other legal
process for the debts of such Participant, Alternate Payee or Beneficiary and
any such benefit or payment shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge or encumbrance. Any attempt to subject any
benefit or payment in whole or in part to the debts, contracts, liabilities
engagements or torts of the Participant, Alternate Payee or Beneficiary or any
other person, entitled to any such benefit or payment pursuant to the terms of
the Plan shall result, in the discretion of the Plan Administrator, in the
termination of such payment.

13.10 Incompetence. If the Plan Administrator determines that any person to whom
a benefit is payable under the Plan is incompetent by reason of a physical or
mental Disability, the Plan Administrator shall have the power to cause the
payments becoming due to such person to be made to another person for his or her
benefit without the responsibility of the

 

- 33 -



--------------------------------------------------------------------------------

Plan Administrator, the Participating Employer or Trustee to see to the
application of such payments. Any payment made pursuant to such power shall, as
to such payment, operate as a complete discharge of the Plan Administrator, the
Participating Employer and any Trustee.

13.11 Identity. If, at any time, any doubt exists as to the identity of any
person entitled to any payment hereunder or the amount of time of such payment,
the Plan Administrator shall be entitled to hold such sum until such identity or
amount or time is determined or until an order of a court of competent
jurisdiction is obtained. The Plan Administrator shall also be entitled to pay
such sum into court in accordance with the appropriate rules of law. Any
expenses incurred by the Participating Employer, the Plan Administrator and any
Trustee incident to such proceeding or litigation shall be charged against the
account of the affected Participant.

13.12 Other Benefits. The benefits of each Participant or Beneficiary hereunder
shall be in addition to any benefits paid or payable to the Participant or
Beneficiary under any other pension, disability, annuity or retirement plan.

13.13 Construction. All questions of interpretation, construction or application
arising under this Plan shall be decided by the Plan Administrator whose
decision shall be final and conclusive upon all persons.

13.14 No Guarantee of Employment. Nothing contained herein shall be construed as
a contract of employment or deemed to give any Participant the right to be
retained in the employ of the Participating Employer, or to interfere with the
rights of any such employer to discharge any individual at any time, with or
without cause, except as may be otherwise agreed to in writing or provided by
applicable law.

13.15 Qualified Domestic Relations Orders.

(a) Notwithstanding any contrary provision of the Plan, separate Accounts under

 

- 34 -



--------------------------------------------------------------------------------

the Plan shall be maintained and payments under the Plan shall be made in
accordance with any Qualified Domestic Relations Order received by the Plan
Administrator.

 

  (b) (1) If the Plan receives a Domestic Relations Order, the Plan
Administrator shall promptly notify the Participant and each Alternate Payee of
the receipt of such order and of the Plan’s procedures for determining whether
such order is a Qualified Domestic Relations Order. The Plan Administrator
shall, within a reasonable period after receipt of such order, determine whether
it is a Qualified Domestic Relations Order and notify the Participant and each
Alternate Payee of that determination.

(2) During any period in which the issue of whether a Domestic Relations Order
is a Qualified Domestic Relations Order is being determined, the Plan
Administrator shall separately account for the amounts that would have been
payable to the Alternate Payee during such period if the order had been
determined to be a Qualified Domestic Relations Order.

 

  (c) (1) A Domestic Relations Order meets the requirements of this subsection
only if such order clearly specifies the following:

(A) the name and last known mailing address (if any) of the Participant and the
name and mailing address of each Alternate Payee covered by the order;

(B) the amount or the percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee or the manner in which such amount or
percentage is to be determined;

 

- 35 -



--------------------------------------------------------------------------------

(C) the number of payments or period to which such order applies; and

(D) each plan to which such order applies.

(2) A Domestic Relations Order meets the requirements of this subsection only if
such order does not:

(A) require the Plan to provide any type or form of benefit or any option not
otherwise provided under the Plan;

(B) require the Plan to provide increased benefits; and

(C) does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a Qualified Domestic Relations Order.

(d) A Domestic Relations Order shall not be treated as failing to meet the
requirements of subsection (c)(2)(A) above solely because such order requires
that payment of benefits be made to an Alternate Payee:

(1) in the case of any payment before a Participant has separated from service,
on or after the date on which the Participant attains (or would have attained)
the Earliest Retirement Date;

(2) as if the Participant had retired on the date on which such payment is to
begin under such order (but taking into account only the present value of the
benefits actually accrued); and

 

- 36 -



--------------------------------------------------------------------------------

(3) in any form in which such benefits may be paid under the Plan to the
Participant.

(e) A Domestic Relations Order shall not be treated as failing to meet the
requirements of subsection (c)(2)(A) above solely because such order requires
that payment of benefits be made to an Alternate Payee at a date before the
Participant is entitled to receive a distribution. Such distribution shall be
made to such Alternate Payee notwithstanding any contrary provision of the Plan.

(f) The following terms shall have the meanings specified:

(1) Alternate Payee. Any spouse, former spouse, child or other dependent of a
Participant who is recognized by a Domestic Relations Order as having a right to
benefits under the Plan with respect to such Participant.

(2) Domestic Relations Order. A judgment, decree or order relating to child
support, alimony or marital property rights, as defined in section 414(p)(1)(B)
of the Code, notwithstanding the fact that this Plan is not a tax-qualified plan
under Code section 401(a).

(3) Earliest Retirement Date. The earlier of:

(A) the date on which the Participant is entitled to a distribution under the
Plan; or

(B) the later of:

(i) the date the Participant attains age fifty (50); or

 

- 37 -



--------------------------------------------------------------------------------

(ii) the earliest date on which the Participant could begin receiving benefits
under the Plan if the Participant separated from service.

(4) Qualified Domestic Relations Order. A Domestic Relations Order that
satisfies the requirements of subsection (c) and Code section 414(p)(1)(A),
notwithstanding the fact that this Plan is not tax-qualified under Code section
401(a).

(g) If a Domestic Relations Order directs that payment be made to an Alternate
Payee before the Participant’s Earliest Retirement Date and such Domestic
Relations Order otherwise qualifies as a Qualified Domestic Relations Order,
then the Domestic Relations Order shall be treated as a Qualified Domestic
Relations Order and such payment shall be made to the Alternate Payee, even
though the Participant is not entitled to receive a distribution under the Plan
because he or she continues to be an Employee of the Company.

(h) This section shall be interpreted and administered in accordance with
section 414(p) of the Code, notwithstanding the fact that this Plan is not
tax-qualified under Code section 401(a).

 

- 38 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amended and restated Plan has been executed effective
November 1, 2007.

 

GENTIVA HEALTH SERVICES, INC.

BENEFITS COMMITTEE

 

John Potapchuk

 

Douglas Dahlgard

 

Kevin Marrazzo

 

Brian Silva

 

- 39 -